                           Case 3:18-cv-05546-EMC Document 30 Filed 10/05/18 Page 1 of 2



                     1   Kent M. Roger, Bar No. 095987
                         kent.roger@morganlewis.com
                     2   Brian C. Rocca, Bar No. 221576
                         brian.rocca@morganlewis.com
                     3   Sujal J. Shah, Bar No. 215230
                         sujal.shah@morganlewis.com
                     4   Minna Lo Naranjo, Bar No. 259005
                         minna.naranjo@morganlewis.com
                     5   MORGAN, LEWIS & BOCKIUS LLP
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: (415) 442-1000
                     7   Fax: (415) 442-1001

                     8   Attorneys for Defendants

                     9
                    10                               UNITED STATES DISTRICT COURT

                    11                              NORTHERN DISTRICT OF CALIFORNIA

                    12                                     SAN FRANCISCO DIVISION

                    13   DIVA LIMOUSINE, LTD., individually and            Case No. 3:18-cv-05546-EMC
                         behalf of all others similarly situated,
                    14                                                     NOTICE OF APPEARANCE OF
                                              Plaintiff,                   MINNA LO NARANJO
                    15
                                       vs.
                    16
                         UBER TECHNOLOGIES, INC.; RASIER,
                    17   LLC; RASIER-CA, LLC; UBER USA, LLC;
                         and UATC, LLC.
                    18
                                              Defendants.
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                              Case No. 3:18-CV-05546-EMC
  SAN FRANCISCO                                     NOTICE OF APPEARANCE OF MINNA LO NARANJO
                           Case 3:18-cv-05546-EMC Document 30 Filed 10/05/18 Page 2 of 2



                     1   TO THE CLERK AND ALL PARTIES AND COUNSEL OF RECORD:

                     2          PLEASE TAKE NOTICE that Minna Lo Naranjo of Morgan, Lewis & Bockius LLP,

                     3   hereby appears as counsel for defendants Uber Technologies, Inc., Rasier, LLC, Rasier-CA, LLC,

                     4   Uber USA, LLC, and UATC, LLC. Ms. Naranjo is admitted to practice in the State of California

                     5   and before this Court. Her address, telephone, facsimile, and email address are as follows:

                     6
                                        Minna Lo Naranjo, Bar No. 259005
                     7                  MORGAN, LEWIS & BOCKIUS LLP
                                        One Market, Spear Street Tower
                     8                  San Francisco, CA 94105-1596
                                        Phone: (415) 442-1000
                     9                  Facsimile: (415) 442-1001
                                        Email: minna.naranjo@morganlewis.com
                    10

                    11          Please serve said counsel with all pleadings and notices in this action.

                    12

                    13   Dated: October 5, 2018               By:    /s/ Minna Lo Naranjo
                                                                    Minna Lo Naranjo
                    14                                              MORGAN, LEWIS & BOCKIUS LLP
                    15
                                                                    Attorneys for Defendants
                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         1                          Case No. 3:18-CV-05546-EMC
  SAN FRANCISCO                                     NOTICE OF APPEARANCE OF MINNA LO NARANJO
